DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 27 August 2018 has been entered; claims 1, 2, 6, 10, 11, 17, 25, 35, 39, 42, 43, 60, 61, 76, 77, 109, and 128-131 remain pending and are subject to the restriction requirement and species election set forth below.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2, 6, 10, 11, 17, 25, 35, 39, 42, 43, 109, and 128-131, drawn to cross-linked polymers, their compositions, articles and particles comprising the cross-linked polymers, and methods of making the cross-linked polymers, classified in C08G75/00.
II. Claims 60, 61, 76, and 77, drawn to methods of using cross-linked polymers, and metal chelates thereof, classified in C02F1/683.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the cross-linked polymers of Group I could be used in a material different process than metal chelation, such as in applications that employ adhesives, sealants, and rubbers. Regarding claims 42 and 43, grouped with Group I, it is submitted that these claims recite methods of making the cross-linked polymers, which does not overlap in scope or effect with the methods of use and resulting metal chelates of Group II. Regarding claims 60 and 61 of Group II, the recited metal chelates are distinct from the cross-linked polymers, as the cross-linked polymers of Group I do not include a metal. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
If the Examiner were required to search Groups I and Group II as one invention, a search over multiple subgroups and/or subclasses would be required, as well as different search queries.  The particular application of metal chelation is not limiting on the polymer and composition/article/particle claims, which could be found in any art and not necessarily in metal chelation. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species for Group I: Species 1: Claims 1, 6, 10, 25, 35, 39, 42, and 109, directed to cross-linked polymer 1, compositions, article and particle comprising the cross-linked polymer of claim 1, and a method of making the cross-linked polymer of claim 1, and Species II: Claims 2, 11, 17, 43, and 128-131, directed to cross-linked polymer 2, compositions, article and particle comprising the cross-linked polymer of claim 2, and a method of making the cross-linked polymer of claim 2. The species are independent or distinct because of the structural differences in recited first monomers of the cross-linked polymers 1 and 2.  The first monomer of cross-linked polymer 2 does not require sulfur in its backbone and comprises different chemical functionalities than for the first monomer of cross-linked polymer 1, which does require sulfur in the monomeric backbone (see also Claims 10 and 11, which recite quite different chemical functionalities and groups). In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct species for Group 2: Species 1: Claims 60 and 76, directed to a metal chelate comprising the cross-linked polymer of claim 1, and a method of using the cross-linked polymer of claim 1, and Species II: Claims 61 and 77, directed to a metal chelate comprising the cross-linked polymer of claim 1, and a method of using the cross-linked polymer of claim 1. The species are independent or distinct because of the structural differences in recited first monomers of the cross-linked polymers 1 and 2.  The first monomer of cross-linked polymer 2 does not require sulfur in its backbone and comprises different chemical functionalities than for the first monomer of cross-linked polymer 1, which does require sulfur in the monomeric backbone (see also Claims 10 and 11, which recite quite different chemical functionalities and groups). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the Examiner submits that a search of both species would require a search of different subgroups and subclasses, as the chemical groups details in claims 1, 2, 10, and 11 are separately classified and/or have achieved distinctions within the art due to their structures. The Examiner submits that it is unlikely that the cross-linked polymers 1 and 2 would be disclosed by the same prior art reference. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	12 July 2022